Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/20 was considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the amplifier (claim 16, line 3) and the circuit board (claim 18, line 3) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “inductive control identification module in claims 15-18 and 20.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In particular, the term “inductive control identification ", in view of the specification, fails to connote any specific structure to a person of ordinary skill in 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2011/0043487, hereinafter “Huang”) in view of CN108054190A (hereinafter “CN ‘190, cited by Applicant).	Regarding claim 1, Huang discloses a display panel, comprising at least one pixel region located in a display area, each pixel region comprising (Fig. 1, [0012], OLED panel 12 has a pixel region with pixel units 30 in the display area): 	at least one first pixel comprising (Fig. 1, [0012], first row of red, green, blue RGB sub-pixels and IR sub-pixel 26): 	at least one display light-emitting sub-pixel (Fig. 1, [0012], R sub-pixel 30); and 	at least one infrared light-emitting sub-pixel (Fig. 1, [0012], IR sub-pixel near IR light.	CN ‘190 teaches using a near-infrared light emitting layer that emits near-infrared light for fingerprint sensing (page 3, line 97 layer 003).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Huang to have the IR light-emitting sub-pixel formed as a near-infrared light-emitting sub-pixel and the receiving sub-pixel formed as a near-infrared receiving .
	Regarding claim 2, Huang as modified by CN ‘190 discloses the display panel according to claim 1, wherein:	the display light-emitting sub-pixel comprises an organic light-emitting diode (Huang, Fig. 1, [0029] organic light emitting diode 24); and 	the near-infrared light-emitting sub-pixel comprises a near-infrared organic light-emitting diode (Huang, [0012], claim 6, IR emitting layer made of organic light emitting diode material; CN ‘190 teaches using near-infrared light-emitting sub-pixel at page 3, line 97).
	The motivation is the same as in claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of CN ‘190 as applied to claims 1-2 above, and further in view of So et al. (US 2012/0126204, hereinafter “So”).	Regarding claim 3, Huang as modified by CN ‘190 discloses the display panel according to claim 2, wherein the near-infrared organic light-emitting diode comprises: 	an anode (CN ‘190, Fig. 1, page 4, line 136, electrode layer 002);	a hole transport layer (CN ‘190, Fig. 1, page 3, lines 116-117, layer 0031);	an electron blocking layer (CN ‘190, Fig. 1, page 3, line 120, first electron blocking layer as part of layer 003);.
	Huang as modified by CN ‘190 does not explicitly disclose the lamination sequence of the electron blocking layer and the hole transport layer.	So teaches to form the electron blocking layer between the anode and the IR sensitizing layer, and to form the hole blocking layer between the cathode and the IR sensitizing layer.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the anode, the hole transport layer, the electron blocking layer, the near-infrared light-emitting layer, the hole blocking layer, the electron transport layer, and the cathode laminated sequentially, such as taught by So, for the purpose of controlling movement of holes and electrons to the cathode and anode based on the placement of the electron blocking layer and hole blocking layer in the layer 003 of CN ‘190.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of CN ‘190 and So as applied to claim 3 above, and further in view of Oozu et al. (US 5,453,611, hereinafter “Oozu”).	Regarding claim 4, Huang as modified by CN ‘190 and So discloses the display panel according to claim 3, wherein the near-infrared receiving sub-pixel comprises:	a PN junction semiconductor (CN ‘190, page 5, lines 171-172, PN junction, but does not explicitly disclose 	a voltage supply signal line; 	an inductive control signal line; and 	a light filtering film;	the N-type semiconductor in the PN junction semiconductor is connected with the voltage supply signal; 	the P-type semiconductor in the PN junction semiconductor is connected with the inductive control signal line;	the light filtering film is arranged on the side of a light receiving surface of the PN junction semiconductor; and 	the light filtering film only allows the transmission of near-infrared light.
	Oozu discloses	a voltage supply signal line (Fig. 6, col. 8, line 60 to col. 9, line 11, +5V line to IR pixel); 	an inductive control signal line (Fig. 21, scan line to image processing unit 1003 and discrimination unit 1001); and 	a light filtering film (col. 7, line 60 to col. 8, line 2, filter having selective 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a voltage supply signal line; an inductive control signal line; and a light filtering film; the N-type semiconductor in the PN junction semiconductor is connected with the voltage supply signal;	the P-type semiconductor in the PN junction semiconductor is connected with the inductive control signal line; the light filtering film is arranged on the side of a light receiving surface of the Regarding claim 13, Huang as modified by CN ‘190, So and Oozu discloses the display panel according to claim 4, wherein each pixel region further comprises a third pixel, the third pixel comprising:	at least one display light-emitting sub-pixel (Huang, Fig. 1, third pixel is left side third row of RGBI sub-pixels).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of CN ‘190, So and Oozu as applied to claim 4 above, and further in view of Kim et al. (US 2017/0371462, hereinafter “Kim”) and Jeon (US 2014/0198067).	Regarding claim 8, Huang as modified by CN ‘190, So and Oozu discloses the display panel according to claim 4, but does not explicitly disclose wherein the display light-emitting sub-pixel and the near-infrared light-emitting sub-pixel each comprise a sub-pixel drive circuit comprising:	a voltage signal terminal configured to receive a voltage signal; 	a gate line signal terminal configured to receive a gate line control signal; 	a light-emitting control signal terminal configured to receive a light-emitting control signal; 	a data signal terminal configured to receive a data signal; .
	Jeon teaches for a pixel circuit to use the same Sn-1 signal for the reset signal (Fig. 2, reset signal to transistors T5 and T6)	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display panel of Huang, CN ‘190, So, Oozo, and Kim to have transistors M4 and M7 of Kim using the same reset signal DSP-1, such as taught by Jeon, for the purpose of reducing the number of signals provided to reset the pixel sub-circuits and complexity of the pixel sub-circuits.
	Regarding claim 9, Huang as modified by CN ‘190, So, Oozu, Kim and Jeon discloses the display panel according to claim 8, wherein the at least one first pixel comprises: 	a reset signal line configured to transmit the reset signal (Kim, Fig. 12B, signal line DSP-1); 	a gate line configured to transmit the gate line control signal (Kim, Fig. 12B, gate line Dsp transmits gate line control signal to transistor M2); 	an initialization signal line configured to transmit the initialization signal (Kim, Fig. 12B, Vint line supplying initialization voltage to Vint); 	a light-emitting control line configured to transmit the light-emitting control signal (Kim, Fig. 12B, Ep light-emitting control line transmits light-emitting control signal); 	a first voltage signal line configured to transmit a first voltage signal (Kim, Fig. 12B, voltage line providing voltage to ELVDD); Regarding claim 10, Huang as modified by CN ‘190, So, Oozu, Kim and Jeon discloses the display panel according to claim 8, wherein the at least one second pixel comprises:	a reset signal line configured to transmit the reset signal (Kim, Fig. 12B, signal line DSP-1); 	a gate line configured to transmit the gate line control signal (Kim, Fig. 12B, gate line Dsp transmits gate line control signal to transistor M2); 	an initialization signal line configured to transmit the initialization signal (Kim, Fig. 12B, Vint line supplying initialization voltage to Vint); 	a light-emitting control line configured to transmit the light-emitting control signal (Kim, Fig. 12B, Ep light-emitting control line transmits light-emitting control signal); 	a first voltage signal line configured to transmit a first voltage signal (Kim, Fig. 
	Regarding claim 11, Huang as modified by CN ‘190, So, Oozu, Kim and Jeon .

Allowable Subject Matter
Claims 5-7, 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877. The examiner can normally be reached 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/JOSEPH P FOX/Examiner, Art Unit 2694                    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694